 606DECISIONS OF NATIONAL LABOR RELATIONS BOARDUTAH CANNING COMPANYandCANNERY WORKERS AND FOOD PROC-ESSORS,LOCAL 901, INTERNATIONAL BROTHERHOOD OF TEAMSTERS,CHAUFFEURS, WAREHOUSEMEN & HELPERS OF AMERICA, AFL, PETI-TIONER.Case No. 20-RC-,1780.August 13,1952Decision and Direction of ElectionUpon a petition duly filed, a hearing was held before David Kara-sick, a hearing officer of the National Labor Relations Board.Thehearing officer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersStyles and Peterson].-Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.2.The labor organization named below claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer within the meaning of Sec-tion 9 (c) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks to represent production and maintenanceemployees at the Employer's vegetable processing and canning plantat Ogden, Utah, including seasonal employees, but excluding officeclerical employees, field men and field employees, and supervisors asdefined in the Act.The Employer, agreeing to the exclusions named,would also exclude seasonal employees from the proposed unit, limitingthe unit to year-round workers.The Employer is engaged in processing and canning vegetablesintermittently throughout the year.Processing days consume ap-proximately 50 percent of the calendar year.The fresh vegetableprocessing seasons run from June into October.During these seasonsthe Employer augments its year-round force of approximately 33 em-ployees with varying numbers of seasonal workers, as each vegetableseason arrives.Seasonal workers are to be found in every department.Full-time peak employment reaches approximately 300 in early Sep-tember during the tomato-canning period.The opening of school inmiddle September depletes the available full ;time seasonal workers,and makes it necessary to hire more persons on a part-time basis, andwork is done also at night.Both year-round employees and seasonalemployees are engaged in processing tasks, receiving for equal workthe same compensation.Seasonal and year-round employees workthe same hours under the same supervision.Dry beans are canned100 NLRB No. 92. UTAH CANNING COMPANY607when fresh vegetables are no longer available.When not engaged inprocessing work, year-round employees do -maintenance and repairwork on buildings and equipment. In accordance with our custom,under such circumstances, we include seasonal and year-round em-ployees in the single-plant unit.'The following employees of the Employer constitute a unit appro-priate for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act:All production and maintenance employees at the Employer's vege-table processing and canning plant at Ogden, Utah, including seasonalemployees, but excluding office clerical employees, field men and fieldemployees, and supervisors 2 as defined in the Act.5.The Employer contends that seasonal employees who have notbeen employed for the last two seasons in the same type of work donot have a substantial employment interest and should not be eligibleto vote.The Petitioner disagrees.In 1951, some 123 seasonal workers were needed for processing thepea crop; 238 for beans and beets; and 300 for tomatoes.Part-timeemployment increased the number of persons actually required for thework after school-opening to 410.Most workers in the early cropswork also in the later crops. In 1951, 24 women and an unre-corded number of boys and girls worked in the short peaseason;130 women and 89 boys and girls worked in the bean and beet seasons;and 258 men and 152 women worked in the tomato peak season, includ-ing 78 students under 18 with work permits, and 40 students over 18,and 4 teachers.Available records on employment do not show howthe students were distributed among the men and women employedin the tomato season.The Employer urges that although 70 percentof the "women" employed return to work succeeding years, not morethan 10 percent of "men" employed return another year. It has nospecific record as to the numbers of returning students, who are in-cluded in these general categories.The Employer gives former employees preference in employment.Employees are recalled to work by personal telephone calls and ad-vertisements in the local papers.Seasonal employees are employedin all departments of the plant, and are shifted as work requires.Webelieve that seasonal workers have a substantial interest in workingconditions at the plant and find that they are eligible to vote in theelection s'Wm. P. McDonald Corporation,83 NLRB 427;Twin Falls Canal Company,97NLRB1473.'The parties agree, and we find,that the general superintendent,assistant superin.tendent, foreman in the warehouse,and forelady should be excluded from the unit assupervisors.8H. G. Martinelli,d/b/a Martinelli d Company,99 NLRB 43, and cases cited therein ;Win. P.McDonaldCorporation,supra;cf.S AL Co.of Pipestone,96 NLRB 1418. 608DECISIONSOF NATIONALLABOR RELATIONS BOARDIn accordance with our usual custom, we instruct the RegionalDirector to hold the election directed herein on a day to be selectedby him during or near the full-time peak employment period in thenext tomato processing season, eligibility to be determined by employ-ment during the payroll period immediately preceding the notice ofelection.[Text of Direction of Election omitted from publication in thisvolume.]STEWART-WARNER CORPORATIONandINTERNATIONAL UNION OF ELEC-TRICAL, RADIO & MACHINE WORKERS, CIO, PETITIONER.Case No.13-RC-2667.August 13,1962Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Irving M. Friedman,hearing officer.The hearing officer's rulings made at the hearingare free from prejudicial error and are hereby affirmed.'Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with thiscaseto a three-memberpanel [Members Houston, Styles, and Peterson].Upon the entire record in this case,2 the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.8'At the hearing,IBEW moved to dismiss the petition on the ground that IBEW wasimproperly denied certification in an earlier proceeding,Case No.18-RM-58.The hearingofficer referred the motion to the Board. For the reasons set forth in paragraph numbered 8,the motion is denied.B IBEW requested at the bearing that the Board take judicial notice of the proceedingsin Case No. 18-RM-58.The request is granted.We also take judicial notice of the re-lated unfair labor practice case(94 NLRB (107). SeeThe BaldwinLocomotiveWorks,89 NLRB 403.e The hearing officer referred to the Board the UR motion to intervene.IBEW contendsthat UE is fronting for the latter's noncomplying Local 1154, which previously representedthe employees involved.However,UE counsel stated at the hearing that the local in ques-tion had ceased to function and that its charter had been rescinded by action of UE'sgeneral executive board in March 1951.After the close of the hearing,UE submittedaffidavits in support thereof. IBEW submitted no evidence In support of its allegationof fronting.Under all the circumstances, we find that Local 1154 is no longer a func-tioning labor organization,and that UE may intervene.Cf.Standard Steel Spring Oom.pang,90 NLRB 1805;ElectricProductsCompany,89 NLRB 218.After the close of the hearing,District No.8, International Association of Machinists,also moved to intervene.As there has been no objection from any party,and as we areadministratively satisfied that this organization has demonstrated a sufficient showing ofinterest among the employees as of the date of the hearing,we grant the motion and shallaccord it a place on the ballot.100 NLRB No. 97.